                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JERRY DOUGLAS JOHNSON                                                                       PLAINTIFF

v.                                                                            No. 3:18CV232-NBB-RP

BRAD LANCE
NURSE T. BAKER
TATE COUNTY JAIL                                                                        DEFENDANTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Jerry Douglas Johnson,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants failed to provide him with adequate medical care after he was

attacked and beaten by another inmate. The defendants have moved for summary judgment; the

plaintiff has not responded to the motion, and the deadline to do so has expired. The matter is ripe for

resolution. For the reasons set forth below, the motion by the defendants for summary judgment will

be granted, and judgment will be entered in favor of the defendants.

                                    Summary Judgment Standard

        Summary judgment is appropriate if the “materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatory answers, or other materials” show

that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” FED. R. CIV. P. 56(a) and (c)(1). “The moving party must show that if the evidentiary

material of record were reduced to admissible evidence in court, it would be insufficient to permit the

nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental Examiners, 204 F.3d 629,

633 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066

(1988)). After a proper motion for summary judgment is made, the burden shifts to the non-movant to

set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.

Rapides Parish School Bd., 204 F.3d 619, 621 (5th Cir. 2000); Ragas v. Tennessee Gas Pipeline

Company, 136 F.3d 455, 458 (5th Cir. 1998). Substantive law determines what is material. Anderson,

477 U.S. at 249. “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Id., at 248. If the non-movant sets forth specific facts

in support of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.

“Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving

party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 (5th

Cir. 1992). The facts are reviewed drawing all reasonable inferences in favor of the non-moving

party. Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management

Dist., 177 F.3d 351, 161 (5th Cir. 1999); Banc One Capital Partners Corp. v. Kneipper, 67 F.3d 1187,

1198 (5th Cir. 1995). However, this is so only when there is “an actual controversy, that is, when both

parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427, 432 (5th Cir. 1998). In the absence of



                                                       -2-
proof, the court does not “assume that the nonmoving party could or would prove the necessary facts.”

Little, 37 F.3d at 1075 (emphasis omitted).

        The very purpose of summary judgment is to “pierce the pleadings and assess the proof in

order to see whether there is a genuine issue for trial.” Advisory Committee Note to the 1963

Amendments to Rule 56. Indeed, “[t]he amendment is not intended to derogate from the solemnity of

the pleadings[;] [r]ather, it recognizes that despite the best efforts of counsel to make his pleadings

accurate, they may be overwhelmingly contradicted by the proof available to his adversary.” Id. The

non-moving party (the plaintiff in this case), must come forward with proof to support each element of

his claim. The plaintiff cannot meet this burden with “some metaphysical doubt as to the material

facts,” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,

1356 (1986), “conclusory allegations,” Lujan v. National Wildlife Federation, 497 U.S. 871, 871-73,

110 S.Ct. 3177, 3180 (1990), “unsubstantiated assertions,” Hopper v. Frank, 16 F.3d 92 (5th Cir.

1994), or by a mere “scintilla” of evidence, Davis v. Chevron U.S.A., Inc., 14 F.3d 1082 (5th Cir. 1994).

It would undermine the purposes of summary judgment if a party could defeat such a motion simply

by “replac[ing] conclusory allegations of the complaint or answer with conclusory allegations of an

affidavit.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888, 110 S.Ct. 3177, 3188 (1990).

        In considering a motion for summary judgment, a court must determine whether the non-

moving party’s allegations are plausible. Matsushita, supra. (emphasis added). “[D]etermining

whether a complaint states a plausible claim is context-specific, requiring the reviewing court to draw

on its experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)

(discussing plausibility of claim as a requirement to survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6)). In deciding whether summary judgment is appropriate, once the court “has determined the

relevant set of facts and drawn all inferences in favor of the nonmoving party to the extent supportable
                                                       -3-
by the record, [the ultimate decision becomes] purely a question of law.” Scott v. Harris, 550 U.S.

372, 381 (2007) (emphasis in original). “When opposing parties tell two different stories, one of

which is blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on the motion for summary judgment.” Id. at

380.

                                       Undisputed Material Facts1

        In August 2018, Johnson was a pretrial detainee at the Tate County Jail.2 At 3:30 p.m. on

August 14, he was assaulted by another inmate, James Turner, who caused trauma to Johnson’s face

and mouth.3 His injuries included teeth that were knocked out and fractures to his facial bones.4 The

same day, he was taken to the emergency room at Tri-Lakes Hospital in Batesville, Mississippi.5 A

CT scan was performed on him and diagnosed Plaintiff with a “nondisplaced fracture traversing the

anterior maxilla and anterior nasal spine.”6 Panola Medical Center’s follow-up instructions stated to

“follow up with dentist ASAP.”7 Medical staff at the Tate County Jail followed up with a dentist in 2

days, and Plaintiff saw Dr. Graves, a dentist, within that time.8 He was provided medications in the



        1
         The court has drawn the facts for the analysis of the instant summary judgment motion from
those found in the defendants’ motion for summary judgment. As the plaintiff has not responded to
the motion, they are undisputed, and they are well-documented in the exhibits attached to the motion.
        2
         According to MDOC records, the plaintiff was indicted for conspiracy and false pretenses in
March 22, 2017, and sentenced on November 20, 2018. As such, he was a pretrial detainee for the
majority of his time with the Tate County Jail.
        3
            Exhibit A at ¶ 3; Exhibit B at ¶3; Exhibit G.
        4
            Exhibit C; Exhibit G.
        5
            Exhibit C.
        6
            Exhibit C at pg. 3.
        7
            Exhibit C at pg. 1.
        8
            Exhibit A at ¶ 4; Exhibit G.
                                                            -4-
jail, which he claimed did not help him.9 On August 17, 2018, he claimed that he lost sight in one eye

and lost 2 teeth.10 He claimed that jail staff served him a food tray with regular food, which he had

difficulty eating.11

        Dr. Graves, after examining Mr. Johnson, stated that he needed to see a maxillofacial

surgeon.12 Over the next week, Nurse Baker spoke with surgeons that the jail often used; however,

they informed her that they no longer saw inmates.13 Additionally, during that time frame, Nurse

Baker spoke with Dr. Whittaker in Oxford, Mississippi, who stated he could not see Johnson because

he would have to be seen at a hospital.14 Eventually, Dr. Graves recommended Dr. Roberts, and Nurse

Baker set an appointment at the first available time, August 29, 2018.15 Nurse Baker informed

Johnson on August 20, 2018, that he was scheduled to see the surgeon on August 29, 2018.16 On a

follow-up call, Dr. Roberts informed Nurse Baker that he declined to treat Plaintiff’s injuries because

his injuries were due to trauma.17 Nurse Baker then provided Dr. Ruhl, a local physician and the jail

doctor, with Johnson’s x-rays and CT results.18 Dr. Ruhl sent Johnson’s x-rays to an Ear, Nose, and




        9
            Exhibit A; Exhibit K.
        10
             Exhibit D.
        11
             Exhibit D.
        12
             Exhibit A at ¶ 4; Exhibit G.
        13
             Exhibit A at ¶ 5; Exhibit G; Exhibit H.
        14
             Exhibit A at ¶ 5; Exhibit G; Exhibit H.
        15
             Exhibit A at ¶ 5; Exhibit G; Exhibit H.
        16
             Exhibit D.
        17
             Exhibit A at ¶ 5; Exhibit G; Exhibit H.
        18
             Exhibit A at ¶ 6; Exhibit B at ¶ 4; Exhibit H.
                                                         -5-
Throat specialist.19 After examining Mr. Johnson’s x-rays, the ENT informed Dr. Ruhl and Nurse

Baker that Johnson had a closed, or non-displaced, fracture which did not require surgery.20

          He was taken to Baptist Desoto Hospital on September 7, 2018, for a follow-up CT scan on

his chest.21 He asked to see the results of that testing in a medical request filed on September 24,

2018, but he has not seen them.22 On September 27, 2018, Dr. Graves fitted Plaintiff with partial

dentures.23

          By October 12, 2018, Mr. Johnson had seen numerous medical providers (doctors, nurses, and

a dentist) multiple times, and Dr. Ruhl told him that his injuries were healing properly.24

          Below is a timeline of Mr. Johnson’s medical treatment, medical requests, and grievances:25

5/9/16              Inmate Medical Request: Vision/eye appointment for 5/13/16 in Coldwater at 11:00

4/17/18             Seen at Baptist Desoto with chief complaint of abscess (bumps on both sides of head);

                    stated his niece was diagnosed with hand, foot, and mouth disease; has had fever for 2

                    days

                    Diagnosis: folliculitis on neck, chin, and scalp; was given antibiotics




          19
               Exhibit A at ¶ 6; Exhibit B at ¶ 4;
          20
               Exhibit A at ¶ 6; Exhibit B at ¶ 4; Exhibit E.
          21
               Exhibit F.
          22
               Exhibit D.
          23
               Exhibit D.
          24
               Exhibit B at ¶ 5.
          25
          The majority of this summary is taken from Exhibit D. Additional citations have been
provided throughout this section when referring to other documents.
                                                           -6-
6/2/18    Seen at Baptist Desoto with chief complaint of right sided chest pain; is a smoker;

          observed chills, fever, cough, chest pain (area of chest circled on anatomical drawing

          of chest area is the mid right rib cage area);

          X-ray of chest was taken; Findings: no infiltrate, effusion, or pneumothorax, no

          abnormality

          Ultrasound of gallbladder was taken; Impression is normal with exception of bowel

          gas

          CT of chest was taken; Impression: an 11 mm noncalcified soft tissue nodule in

          lateral portion of right lower lobe labeled as pneumonia; recommends followup CT

          in 3 months

6/25/18   Medical Request: pain in my right lung need to see a doc.

          “The doctor will be here tomorrow” - Nurse Baker, 6/25/18 at 3:10 p.m.

7/16/18   Medical Request: having problems with both lungs, the pain is almost unbearable it

          was just the right one now both of them having trouble breathing

          “This request has been answered” - Nurse Baker, 7/17/18 at 4:12 p.m.

7/20/18   Medical Request: I have a tooth that the filling has came out and broke off need to

          have it removed

          “I will make you a dentist appointment” - Nurse Baker, 7/24/18 at 1:47 p.m.

7/23/18   Medical Request: the steroid pack the doctor gave me has not helped my symptoms in

          my lungs still hurting its not a muscle its in are around my lungs can’t coff sneeze are

          blow my nose with out pain it seems to be getting worse.from the front of my chest to

          the center of my back

          “This request has been answered” - Nurse Baker, 7/24/18 at 2:17 p.m.
                                                 -7-
7/26/18             Radiology Report to Tate County Jail: Results of X-ray to chest: Findings: no

                    pneumonia, normal cardiac rhythm, no pleural effusion, no pneumothorax, overriding

                    fracture of left lateral fifth rib seen with potential fracture of left sixth rib

8/9/18              Medical Request: its going to be the end of September before I see my primary care

                    doctor I got a letter in mail from a lung specialist for me to come in.ASAP so if you

                    will go ahead and schedule me to see the doctor for the lump in my chest

                    “I will take care of it” - Nurse Baker, 8/9/18 at 12:15 p.m.

8/9/18              Inmate Medical Request and Nursing Assessment: complaint of chest pain on right

                    side from knot; not on meds; reports pain across chest and shooting across breast

                    bone; right side huts when palpated; has knot under right breast that is movable and

                    hot to touch; knot is size of egg

8/10/18             Medical Request: just going to see if you would send me a heating pad.my chest is

                    hurting

                    “I will see if I can get you one” - Nurse Baker, 8/13/18 at 11:16 a.m.

8/14/18             Medical Progress Notes of Nurse Baker26

                    Time: 1600: Nurse Baker was called to the nurse’s station by Officer Armstrong to

                    check on Johnson because he was assaulted by another inmate; she assessed his two

                    front teeth missing and he had a split lip; she informed Lt. Alexander that Johnson

                    needed to be transported to hospital; Johnson was taken to Panola Medical Center

                    where he was seen at ER; ER doctors recommended that Johnson follow up with a

                    dentist asap and was given meds; nurse had inmate transported to Dr. Graves on



          26
               Exhibit G; Exhibit H.
                                                             -8-
          8/15/18; Dr. Graves referred a doctor in Southaven, MS; Nurse Baker called the doctor

          and was informed that he no longer did surgery; Nurse Baker called Dr. Ruhl and

          instructed Nurse Baker to call Dr. Laurenzo in Oxford; Dr. Laurenzo’s office referred

          to Dr. Whitaker in Oxford.

8/14/18   Seen at Panola Medical Center ER with chief complaint of dental pain and laceration

          on face

          Diagnosis: fracture of nasal bones, initial encounter for closed fracture; laceration

          without foreign body of lip, initial encounter

          Was prescribed medicine for pain and antibiotic with notation “follow up with dentist -

          asap”

          CT’s were done with findings: nondisplaced fracture of anterior maxilla (upper back

          jaw at hinge site) and anterior nasal spine (nose); cut on face; eyes are normal; mild

          sinus mucus

8/15/18   Tate County Jail Dental Report by Dr. Ruhl: has lost teeth 7 & 8 completely; began

          warm salty water rinses asap; give Sensodyne toothpaste; after healing, recommend

          partial bridge

8/15/18   Medical Request: Chief v. Byrd sir I have been laying in the zone all night can’t breath

          and chest pain knocked out teeth and fractured bones in my face told staff but still

          setting here in pain unbearable!

          “Request was closed without a response” - Lt. B. Sharp, 8/15/18 at 12:12 p.m.

8/15/18   Medical Request: They never brought me any soup the meds are hurting my stomach

          and could I get a ice pack please thank you sooo much



                                                 -9-
          “I can bring you some ice but I can’t bring you any soup because you took a lunch

          tray, that is policy” - Nurse Baker, 8/16/18 at 12:40 p.m.

8/15/18   Medical Request: My face and mouth pain is unbearable nurse Baker the meds are not

          helping I can’t breathe threw my nose so taking a breath threw my mouth hurts so bac

          I feel like I’m going to pass out!

          “I am sorry you’re in pain. You have an appointment with a maxillofacial surgeon set

          up.” - Nurse Baker, 8/16/18 at 12:45 p.m.

8/16/18   Medical Request: Sheriff b.Lance sir I’m in pain can’t even get my meds for lack of

          statt. Sargent. Alexander witnessed the dentist x-ray I have fractured bones in my face

          that need surgery ASAP. lost the sight in my right eye 2 teeth gone nasal cavity

          crushed I need medical attention.

          Please respond! I’m filing grievance today. - 8/17/18 at 8:22 p.m.

          “Request was closed without a response.” - Sheriff B. Lance, 9/24/18 at 9:55 a.m.

8/21/18   Medical Progress Notes of Nurse Baker (#13 in investigative)

          Time: 0912 Spoke with Brianna at Dr. Whitaker’s office and was instructed that Dr.

          Whitaker can’t see him because he would need to be seen in a hospital

          Time: 0914: spoke with Susan at Dr. Graves office and was told to try Dr. Roberts in

          Southaven, a maxillofacial surgeon)

          Time: 0931: Spoke with Sandy at Dr. Roberts office and was instructed that Dr.

          Roberts doesn’t see trauma patients

          Time: 0958: Spoke with Dr. Ruhl instructed her that he would speak to Dr. Chamin,

          and Ear Nose and Throat Specialist. Nurse Baker gave Dr. Ruhl the CT’s and x-rays;

          will continue to follow up
                                                - 10 -
8/22/18             Medical Request: Doctor said I could have my Stitch’s removed yesterday 9/21/18 but

                    never where my lip is hurting and looks like my skin is growing over them????

                    “I am going to remove your stitches” - Nurse Baker, 8/23/18 at 1:09 p.m.

8/22/18             Medical Request: There is a piece of tooth or bone that is coming out of the roof of

                    my mouth I can’t take much more pain please help

                    “You will see Dr. Graves on Wednesday and have a ct done 9/7.” - Nurse Baker,

                    8/23/18 1:11 p.m.

8/22/18             Medical Request: There is a bone coming out of the roof of my mouth in pain!!!!

                    “Request was closed without a response.” - Sheriff B. Lance, 9/24/18 at 9:56 a.m.

8/23/18             Medical Progress Notes of Nurse Baker27

                    Time: 1200

                    Johnson was assessed by Dr. Ruhl; he recommended using Afrin bidx 3 days to

                    alleviate swelling; Nurse Baker made an appt. with Dr. Graves for 8/29/18 at 10:00;

                    pltf has 2 stitches that need to be removed, but when removed, lip bleeds profusely;

                    Dr. Ruhl recommended leaving stitches for an additional 2 weeks, allowing the scab to

                    come off to and lip to heal more

8/23/18             Medical Request: What about the surgeon Baptist desoto all that in the same day??

                    “No. You will go to Dr. Graves on 8/29 and Baptist on 9/7" - Nurse Baker, 8/24/18 at

                    1:55 p.m.

8/23/18             Inmate Medical Request and Nursing Assessment: removed 3 sutures from bottom lip;

                    has 2 stitches left, but when attempt to remove stitches the lip begins to bleed



          27
               Exhibit H.
                                                          - 11 -
          profusely; stopped and did not remove last 2 stitches follow up with Dr. Ruhl 8/24/18;

          prescribed antibiotic for 10 days

8/24/18   Dr. Ruhl Spoke to ENT specialist, no need for referral for non-displaced maxillary fx

          and nasal plate. Recommends Afrin for right nasal cavity. No evidence of infection;

          awaiting Dr. Graves work on teeth.

8/24/18   Tate County Jail Dental Report by Dr. Ruhl: remove suture over lip and evaluate for

          restoring teeth #7 & 8 (knocked out); continue to rinse with warm salty water; wash 4-

          5 times daily

8/28/18   Medical Request: Ms Baker please don’t forget about me my lip is hurting need these

          stitches out!!

          “You go to the dentist tomorrow and it is right across from Dr. Ruhl. We will kill 2

          birds with one stone.” - Nurse Baker, 8/28/18 at 2:46 p.m.

8/28/18   Medical Request: Thank you??

          “You’re welcome” - Nurse Baker, 8/29/18 at 2:37 p.m.

8/30/18   Medical Request: Can I get some more afrin nasal spray I’m out and I’m stopped up

          again

          “I’m sending your spray and salt at dinner” - Nurse Baker, 8/31/18 at 1:06 p.m.

9/7/18    Seen at Baptist Desoto for follow-up CT of chest from nodule found on 6/2/18;

          Findings: nodule has decreased by half and follow up in 6 months

9/7/18    Medical Request: Do you know when my last appointment is at doctor Gray’s to get

          my permanent teeth thanks

          “I don’t but I will find out” - Nurse Baker, 9/10/18 at 12:41 p.m.

9/10/18   Medical Request: Can I get some more salt
                                               - 12 -
          “Ok” - Nurse Baker, 9/11/18 at 3:12 p.m.

9/11/18   Inmate Medical Request and Nursing Assessment: reports a knot to roof of mouth that

          is painful; states knot recently came up; no drainage noted; prescribed Bactin for 7

          days, Melatonin

9/12/18   Medical Request: My face is hurting Sharp pain in my face where the fracture is this is

          not a normal pain my family looked up online and that’s not normal????? and they

          have no idea about any meds that the doctor allowed and also I’ve been asking the

          officers for salt for days know????

          “I will get you some salt back there. Online medical advice is the worse advice you

          can get. Dr. Ruhl put on on antibiotics that came in today, you will start them tonight.”

          - Nurse Baker, 9/12/18 at 1:53 p.m.

9/12/18   Medical Request: What about melatonin???

          “It’s on the cart” - Nurse Baker, 9/12/18 at 4:38 p.m.

9/13/18   Medical Request: Nurse T.baker can I please get some salt still have not got any thank

          you

          “Bringing it now” - Nurse Baker, 9/13/18 at 2:44 p.m.

9/14/18   Medical Request: I can’t breath out of my right side of my nose again ??

          “I will get you nasal spray” - Nurse Baker, 9/17/18 at 2:43 p.m.

9/17/18   Medical Request: Hello ms baker just checking to see when I get my permanent teeth

          thank you so much;)

          “I called Dr. Graves office and was informed they should be in by the end of this week

          or the beginning of next week and you’re welcome.” - Nurse Baker, 9/17/18 at 3:05

          p.m.
                                                - 13 -
9/21/18   Medical Request: Did you ever get my results from Baptist desoto my right side of my

          chest is swelling and hurting and my lower back have apatite and it’s a sharp pain in

          my chest and back????

          “I will send you your results.” - Nurse Baker, 9/24/18 at 12:14 p.m.

9/24/18   Medical Request: Yes ms baker these temporary teeth are coming out they are loose

          have you heard anything from the dentist about my permanent teeth ????

          “I will find out” - Nurse Baker, 9/24/18 at 12:54 p.m.

9/24/18   Medical Request: And also can I get a copy of my results from the ct Scan ?

          “you will have to get them from the hospital” - Nurse Baker, 10/12/18 at 8:40 a.m.

9/24/18   Medical Request: Did you find anything out I can’t even eat?

          “Pt has received his permanent teeth.” - Nurse Baker, 9/27/18 at 2:02 p.m.

9/26/18   Medical Request: My teeth are hurting and loose???????

          “This patient saw Dr.Graves today, 9-27. Recommendations are to use Sensodyne

          toothpaste.” - Nurse Baker, 9/27/18 at 2:15 p.m.

9/27/18   Medical Request: My face and head is in severe pain

          “I will see you” - Nurse Baker, 9/28/18 at 12:03 p.m.

9/27/18   Tate County Jail Dental Report by Dr. Ruhl: allow to use Sensodyne toothpaste

9/29/18   Inmate Medical Request: reports pain to face; states he has a knot on gum line; states

          the knot is causing a shooting pain up to eye; states he can’t breath; reports not being

          able to see; states vision is blurring; states after teeth were ground down he noticed

          pain (had false teeth placed in)

9/29/19   Medical Request: My face is hurting so bad and my head my eye teeth I’m so tired of

          being in pain I’ve been in pain since 8-14-18!!??????
                                                - 14 -
                    “When the doctor comes in, you may see him.” - Nurse Baker, 10/1/18 at 1:21 p.m.

9/30/18             Medical Request: My teeth are hurting so bad and my face the knot is getting bigger in

                    my face???

                    “I will inform the doctor” - Nurse Baker, 10/1/18 at 1:22 p.m.

10/1/18             Medical Progress Notes of Nurse Baker28

                    Time: 1139

                    Spoke with surgeon at Dr. Graves office concerning any follow-up that Johnson

                    needed; She stated that she spoke with Dr. Graves, and no further treatment was

                    needed; Johnson was fitted with dentures on 9/27/18

10/1/18             The doctor always says there is nothing wrong with me I had already showed you and

                    him my face he just gives me antibiotics and it will be OK well I’m not OK I can’t

                    breathe out of my nose I have knot in my face you told me you set me a appointment

                    for the 29th of August with a maxioface surgeon then when the time came for me to go

                    you said that they was not going to see me because it was a trauma then I go to the

                    dentist and he ask what did they surgeon do to my face

                    Today is 10-12-18 Tate county has failed to give me medical attention no response to

                    my request on review you will see I jerry Johnson has requested medical treatment

                    from Tate county jail reported to staff on 9-14-18 as of 10-12-18 I have had no

                    medical to my face with multiple fractures to my face. (10/12/18 at 9:54 p.m.)

                    Date is wrong reported 8-14-18 (10/12/18 at 10:01 a.m.)




          28
               Exhibit L at pg. 3.


                                                         - 15 -
           “ok” - Chief V. Byrd, 12/17/18 at 10:33 a.m.

10/20/18   Medical Request: I have a bit on the back of my leg that is black and blue I need it

           looked at asap this is the 3rd day I’m feeling sick

           “This request has been addressed. You will see the doctor today” - Nurse Baker,

           10/23/18 at 11:12 a.m.

10/22/18   Medical Request: Chief V. Byrd u I have requested medical attention for my face I

           can’t breathe out of the right side of my nose that is grown back crushed /fractured and

           I have a hug knot in my face where I had multiple fractures I have ask Tate county jail

           since 8-14-18 to give me proper medical treatment your staff has the x-rays of the

           fractured bones in my face noting has been done I need medical treatment that I am

           being denied the nurse just informed me she has gave a higher pay grade the

           information

           “yes she told me that she and the doctor has looked at it” - Chief V. Byrd on 10/22/18 at

           1:50 p.m.

10/22/18   Medical Request: Looked at a fractures in my face don’t take a ct scan that I haven’t

           had that the densit referred me to a mexilface surgeon that Tate county never took me

           and wouldn’t even do anything to my face until I went and when I went to the dentist

           he ask what they did Tate county has not addressed my injury’s and that’s the truth

           check your records

           “I will check with the nurse on your issue.” - Sheriff B. Lance, 10/23/18 at 8:12 a.m.

10/22/18   Medical Request: I have blood derange badly out of the right side of nose

           “You are seeing the doctor today” - Nurse Baker, 10/23/18 at 11:21 a.m.



                                                 - 16 -
10/22/18         Inmate Medical Request: has large contusion on back of left thigh; appears to be

                 several days old; Johnson thinks it is a spider bite; no puncture wounds notes; appears

                 to be injury from some sort of trauma; has some inflammation; no drainage; Johnson

                 states it is painful; was given medicine

10/23/18         Dr. Ruhl orders a CT scan for Johnson at North Oak in Senatobia, MS.29

10/26/18         Plaintiff was provided with a refusal of medical service form, he returned the form

                 without signing.30

10/29/18         Medical Request: Can I please get some nose spray

                 “Of course” - Nurse Baker, 10/30/18 at 12:47 p.m.

11/13/18         Medical Request: Nurse can I please get some more nasal spray afrin

                 “I will get you some once I get it approved from the doctor.” - Nurse Baker, 11/17/18

                 at 11:57 a.m.

11/28/18         Medical Request: My ankle is hurt an I please get a ace bandage I can barley walk

                 “What happened to your ankle?” - Nurse Baker, 11/28/18 at 2:54 p.m.

11/28/18         Medical Request: I twisted it coming out the shower??

                 “I can see you today” - Nurse Baker, 11/29/18 at 12:47 p.m.

                                      Denial of Medical Treatment

       In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate “deliberate indifference to the serious medical needs of prisoners

[which] constitutes ‘unnecessary and wanton infliction of pain’ proscribed by the Eighth Amendment




       29
            Exhibit I.
       30
            Exhibit J.
                                                       - 17 -
. . . whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care . . . .” Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992). The test for establishing deliberate

indifference is one of “subjective recklessness as used in the criminal law.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if true, would establish that the official “knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 838. Only in exceptional circumstances may a court infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986). This same subjective deliberate

indifference standard applies to pre-trial detainees under the Fourteenth Amendment and convicted

inmates under the Eighth Amendment. See Hare v. City of Corinth, 74 F.3d 633, 648 (5th Cir. 1996).

         In cases such as this, arising from allegations of delayed medical attention, rather than a clear

denial of medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting

from the delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191,

193 (5th Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S. D. Miss. 2000). A prisoner’s mere

disagreement with medical treatment provided by prison officials does not state a claim against the

prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimmette, 254 F.3d 545 (5th Cir.2001), Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).



                                                       - 18 -
        “Deliberate indifference is not established when medical records indicate that [the

plaintiff] was afforded extensive medical care by prison officials.” Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner’s

requests in a manner he desired or the prisoner’s disagreement with the treatment. Id.; Miller v.

Wayback House, 253 F. App’x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff “must show that [medical staff]

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs.”

Brauner, 793 F.3d at 498.

                                               Discussion

        In this case, the plaintiff has not shown that the defendants were deliberately indifferent to his

serious medical needs. As shown in detail above, Mr. Johnson received quite extensive medical care

during his stay at the Tate County Jail, including being fitted for and provided partial dentures. An

inmate cannot establish “[d]eliberate indifference [] when medical records indicate that [he] was

afforded extensive medical care by prison officials.” Brauner, supra. Further, the medical

professionals Mr. Johnson saw concluded that his injuries were healing properly; thus, the treatment

that he received was adequate. In this case, Mr. Johnson merely disagrees with the course of treatment

– which does not state a claim for denial of medical care under 42 U.S.C. § 1983. See Gibbs, supra.

        As set forth in the lengthy chronology of Mr. Johnson’s medical treatment, jail officials

attempted to set up appointments with various doctors and specialists in the area, but most of those

medical professionals, for a variety of reasons, would not treat him. Some had decided not to provide

treatment to inmates at all; one declined to treat Johnson because his injuries were due to trauma.

Thus, to the extent that there was an initial delay in treating Johnson’s nasal and dental problems, the
                                                      - 19 -
delay was caused by free-world physicians, not the defendant jail officials. In any event, Johnson’s

most recent medical assessment makes clear that his injuries have healed properly. Mr. Johnson’s

claims regarding denial of adequate medical treatment are therefore without substantive merit.

                                             Conclusion

       For the reasons set forth above, the motion by the defendants for summary judgment will be

granted, and judgment will be entered in favor of the defendants in all respects. A final judgment

consistent with this memorandum opinion will issue today.

       SO ORDERED, this, the 5th day of December, 2019.


                                                       /s/ Neal Biggers
                                                       NEAL B. BIGGERS
                                                       SENIOR U. S. DISTRICT JUDGE




                                                     - 20 -
